Deferred RU Form






RESTRICTED UNIT AGREEMENT
PURSUANT TO THE
ARES MANAGEMENT, L.P. 2014 EQUITY INCENTIVE PLAN

3133/17956-002 CURRENT/96544181v2
THIS AGREEMENT (the “Agreement”) is entered into as of (the “Grant Date”), by
and between Ares Management, L.P., a Delaware limited partnership (the
“Partnership”), and (the “Participant”). Capitalized terms used but not defined
herein shall have the meanings ascribed to them in the Ares Management, L.P.
2014 Equity Incentive Plan (the “Plan”).
W I T N E S S E T H:
WHEREAS, the Partnership has adopted the Plan, a copy of which has been
delivered to the Participant, which is administered by the Committee; and
WHEREAS, pursuant to Article VII of the Plan, the Committee may grant Other
Share-Based Awards to Service Providers under the Plan, including restricted
units that represent the right to receive Common Shares; and
WHEREAS, the Participant is a Service Provider under the Plan.
NOW, THEREFORE, the parties agree as follows:
1. Grant of Restricted Units.
Subject to the restrictions and other conditions set forth herein, the Committee
hereby grants to the Participant the right to receive Common Shares (the
“Restricted Units”) as of the Grant Date. Each Restricted Unit is an Other
Share-Based Award under the Plan that represents an unfunded, unsecured right of
the Participant to receive a Common Share on the [Delivery] [Vesting] Dates
specified in Section 2 herein.
2.     Vesting and Payment.
(a)     Except as expressly provided in Section 2(b) herein, the Restricted
Units shall vest and be paid in four equal installments on each of the first
four anniversaries of the Grant Date (the “[Delivery] [Vesting] Dates”);
provided that the Participant has not had a Termination prior to such [Delivery]
[Vesting] Date.
(b)     Except as expressly provided in this Section 2(b), all unvested
Restricted Units will be forfeited without compensation on the Participant’s
Termination for any reason. If the Participant incurs a Termination (i) by the
Partnership without Cause, (ii) on account of Participant’s death or Disability,
(iii) by the Participant as a retirement after the Participant has attained age
65 (a “Retirement”) or (iv) by the Participant as an early retirement at a time
when (x) the Participant has at least five years of service to the Partnership
and/or its Affiliates and (y) the Participant’s age plus such years of service
equals at least 65 (an “Early Retirement”), then the Restricted Units shall vest
on such Termination [, which shall be a Vesting Date.] [and shall be paid in
equal installments on the remaining Delivery Dates. Notwithstanding the
foregoing, if at any time the Participant breaches any agreement with the
Partnership or its Affiliates, in each


Deferred Restricted Unit Agreement



--------------------------------------------------------------------------------





case, as determined by the Committee in its sole discretion, all vested and
unvested Restricted Units will be forfeited by the Participant without
compensation.]
(c)     The Partnership shall, on an applicable [Delivery] [Vesting] Date,
deliver (or cause to be delivered) to the Participant one Common Share with
respect to each vested and outstanding Restricted Unit payable on such
[Delivery] [Vesting] Date, as settlement of such Restricted Unit and each such
Restricted Unit shall thereafter be cancelled.
3.     Distribution Equivalents.
The Participant will have the right to receive an amount equal to (i) the amount
of any distribution paid with respect to a Common Share multiplied by (ii) the
number of Restricted Units held by the Participant, at the time such
distributions are paid to holders of Common Shares.  
4.     Restricted Unit Transfer Restrictions.
Unless otherwise determined by the Committee, Restricted Units may not be
Transferred by the Participant other than by will or by the laws of descent and
distribution, and any other purported Transfer shall be void and unenforceable
against the Partnership and its Affiliates.
5.     Change in Control.
The Restricted Units shall not vest upon a Change in Control unless otherwise
determined by the Committee.
6.     Rights as a Shareholder.
The Participant shall have no rights as a shareholder with respect to Common
Shares covered by Restricted Units.
7.     Provisions of Plan Control.
This Agreement is subject to all the terms, conditions and provisions of the
Plan, including the amendment provisions thereof, and to such rules, regulations
and interpretations relating to the Plan as may be adopted by the Committee and
as may be in effect from time to time. The Plan is incorporated herein by
reference. If and to the extent that this Agreement conflicts or is inconsistent
with the Plan, the Plan shall control, and this Agreement shall be deemed to be
modified accordingly.
8.     Notices.
All notices, demands or requests made pursuant to, under or by virtue of this
Agreement must be in writing and sent to the party to which the notice, demand
or request is being made:
(a)     unless otherwise specified by the Partnership in a notice delivered by
the Partnership in accordance with this section, any notice required to be
delivered to the Partnership shall be properly delivered if delivered to:


2


Deferred Restricted Unit Agreement



--------------------------------------------------------------------------------





Ares Management, L.P.
2000 Avenue of the Stars, 12th Floor
Los Angeles, CA 90067
Attention: General Counsel
(b)     If to the Participant, to the address on file with the Partnership.
Any notice, demand or request, if made in accordance with this section shall be
deemed to have been duly given: (i) when delivered in person; (ii) three days
after being sent by United States mail, or foreign equivalent; or (iii) on the
first business day following the date of deposit if delivered by a nationally or
internationally recognized overnight delivery service.
9.     No Right to Employment or Services.
This Agreement is not an agreement of employment or services. None of this
Agreement, the Plan or the grant of Restricted Units shall (a) obligate the
Partnership to employ or otherwise retain, or to continue to employ or otherwise
retain, the Participant for any specific time period or (b) modify or limit in
any respect the Partnership’s or its Affiliates’ right to terminate or modify
the Participant’s employment, services or compensation.
10.     Transfer of Personal Data.
The Participant authorizes, agrees and unambiguously consents to the
transmission by the Partnership of any personal data information related to the
Restricted Units awarded under this Agreement, for legitimate business purposes
(including, without limitation, the administration of the Plan) out of the
Participant’s home country and including to countries with less data protection
than the data protection provided by the Participant’s home country. This
authorization/consent is freely given by the Participant.
11.     Withholding.
The Participant hereby authorizes the Partnership, or an Affiliate thereof to
which the Participant provides services, to satisfy applicable income tax,
social insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items (“Tax-Related Items”), with respect to any issuance, transfer,
or other taxable event under this Agreement or the Plan by withholding from the
proceeds of the sale of Common Shares acquired upon settlement of the Restricted
Units either through a voluntary sale authorized by the Partnership or through a
mandatory sale arranged by the Partnership or any of its Affiliates on the
Participant’s behalf pursuant to this authorization, to cover the amount of such
Tax Related Items. The Participant further authorizes the Partnership or the
applicable Affiliate to take such action as may be necessary in the opinion of
the Partnership or the applicable Affiliate to withhold from any compensation or
other amount owing to the Participant to satisfy all obligations for the payment
of such Tax-Related Items. Without limiting the foregoing, the Committee may,
from time to time, permit the Participant to make arrangements prior to any
[Delivery] [Vesting] Date described herein to pay the applicable Tax-Related
Items in a manner prescribed by the Committee prior to the applicable [Delivery]
[Vesting] Date, including by cash, check, bank draft or money order. The
Participant acknowledges that, regardless of any action taken by the Partnership
or any of its Affiliates the ultimate liability for all Tax-Related Items, is
and remains the Participant’s responsibility and may exceed the amount actually
withheld by the Partnership


3


Deferred Restricted Unit Agreement



--------------------------------------------------------------------------------





or any of its Affiliates. The Partnership may refuse to issue or deliver the
Common Shares or the proceeds from the sale of Common Shares, if the Participant
fails to comply with his or her obligations in connection with the Tax-Related
Items.
12.     Dispute Resolution.
(a)     The exclusive remedy for determining any and all disputes, claims or
causes of action, in law or equity, arising out of or related to this Agreement,
or the breach, termination, enforcement, interpretation or validity thereof
will, to the fullest extent permitted by law, be determined by: (i) the dispute
resolution provisions in any employment, consulting agreement, or similar
agreement, between the Partnership or any of its Affiliates and the Participant
or, if none, (ii) the Partnership’s or any of its Affiliates’ mandatory dispute
resolution procedures as may be in effect from time to time with respect to
matters arising out of or relating to Participant’s employment or service with
the Partnership or, if none, (iii) by final, binding and confidential
arbitration in [Los Angeles, California][New York, New York], before one
arbitrator, conducted by the Judicial Arbitration and Mediation
Services/Endispute, Inc. (“JAMS”), or its successor. If disputes are settled
pursuant to prong (iii) of this Section 12, Section 12(b) shall apply.
(b)     Disputes shall be resolved in accordance with the Federal Arbitration
Act, 9 U.S.C. §§1–16, and JAMS’ Employment Arbitration Rules and Procedures then
in effect. The arbitrator will have the same, but no greater, remedial authority
than would a court of law and shall issue a written decision including the
arbitrator’s essential findings and conclusions and a statement of the award.
Judgment upon the award rendered by the arbitrator may be entered by any court
having jurisdiction thereof. This agreement to resolve any disputes by binding
arbitration extends to claims by or against the Partnership or any of its
Affiliates or any of their respective past or present representatives and
applies to claims arising out of federal, state and local laws, including claims
of alleged discrimination on any basis, as well as to claims arising under the
common law. The prevailing party in any such arbitration proceeding, as
determined by the arbitrator, or in any proceeding to enforce the arbitration
award, will be entitled, to the extent permitted by law, to reimbursement from
the other party for all of the prevailing party’s costs (including the
arbitrator’s compensation), expenses and attorneys’ fees. If no party entirely
prevails in such arbitration or proceeding, the arbitrator or court shall
apportion an award of such fees based on the relative success of each party. In
the event of a conflict between this provision and any provision in the
applicable rules of JAMS, the provisions of this Agreement will prevail.
13.     Section 409A.
The Restricted Units are intended to comply with or be exempt from the
applicable requirements of Section 409A and shall be limited, construed and
interpreted in accordance with such intent; provided, that the Partnership does
not guarantee to the Participant any particular tax treatment of the Restricted
Units. In no event whatsoever shall the Partnership be liable for any additional
tax, interest or penalties that may be imposed on the Participant by Section
409A or any damages for failing to comply with Section 409A.
14.     Miscellaneous.
(a)     Successors. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, legal representatives,
successors and assigns.


4


Deferred Restricted Unit Agreement



--------------------------------------------------------------------------------





(b)     Governing Law. All matters arising out of or relating to this Agreement
and the transactions contemplated hereby, including its validity,
interpretation, construction, performance and enforcement, shall be governed by
and construed in accordance with the internal laws of the State of Delaware,
without giving effect to its principles of conflict of laws.
(c)     Counterparts; Electronic Acceptance. This Agreement may be executed in
one or more counterparts (including by facsimile or electronic transmission),
all of which taken together shall constitute one contract. Alternatively, this
Agreement may be granted to and accepted by the Participant electronically.
(d)     Interpretation. Unless a clear contrary intention appears: (i) the
defined terms herein shall apply equally to both the singular and plural forms
of such terms; (ii) reference to any Person includes such Person’s successors
and assigns but, if applicable, only if such successors and assigns are not
prohibited by the Plan or the Agreement, and reference to a Person in a
particular capacity excludes such Person in any other capacity or individually;
(iii) any pronoun shall include the corresponding masculine, feminine and neuter
forms; (iv) reference to any agreement, document or instrument means such
agreement, document or instrument as amended or modified and in effect from time
to time in accordance with the terms thereof; (v) reference to any law, rule or
regulation means such law, rule or regulation as amended, modified, codified,
replaced or reenacted, in whole or in part, and in effect from time to time,
including rules and regulations promulgated thereunder, and reference to any
section or other provision of any law, rule or regulation means that provision
of such law, rule or regulation from time to time in effect and constituting the
substantive amendment, modification, codification, replacement or reenactment of
such section or other provision; (vi) “hereunder,” “hereof,” “hereto,” and words
of similar import shall be deemed references to the Agreement as a whole and not
to any particular article, section or other provision hereof; (vii) numbered or
lettered articles, sections and subsections herein contained refer to articles,
sections and subsections of the Agreement; (viii) “including” (and with
correlative meaning “include”) means including without limiting the generality
of any description preceding such term; (ix) “or” is used in the inclusive sense
of “and/or”; (x) references to documents, instruments or agreements shall be
deemed to refer as well to all addenda, exhibits, schedules or amendments
thereto; and (xi) reference to dollars or $ shall be deemed to refer to U.S.
dollars.
(e)     No Strict Construction. This Agreement shall be construed without regard
to any presumption or rule requiring construction or interpretation against the
party drafting an instrument or causing any instrument to be drafted.
(f)     Waiver. The failure of any party hereto at any time to require
performance by another party of any provision of this Agreement shall not affect
the right of such party to require performance of that provision, and any waiver
by any party of any breach of any provision of this Agreement shall not be
construed as a waiver of any continuing or succeeding breach of such provision,
a waiver of the provision itself, or a waiver of any right under this Agreement.


5


Deferred Restricted Unit Agreement



--------------------------------------------------------------------------------





15.     Language.
If the Participant has received this Agreement or any other document related to
the Plan translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.


16.     NO ACQUIRED RIGHTS.
THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT: (A) THE PARTNERSHIP MAY TERMINATE
OR AMEND THE PLAN AT ANY TIME; (B) THE AWARD OF RESTRICTED UNITS MADE UNDER THIS
AGREEMENT IS COMPLETELY INDEPENDENT OF ANY OTHER AWARD OR GRANT AND IS MADE AT
THE SOLE DISCRETION OF THE PARTNERSHIP; (C) NO PAST GRANTS OR AWARDS (INCLUDING
THE RESTRICTED UNITS AWARDED HEREUNDER) GIVE THE PARTICIPANT ANY RIGHT TO ANY
GRANTS OR AWARDS IN THE FUTURE WHATSOEVER; (D) THE PLAN AND THE AGREEMENT DO NOT
FORM PART OF THE TERMS OF THE PARTICIPANT’S EMPLOYMENT; AND (E) BY PARTICIPATING
IN THE PLAN AND RECEIVING AN AWARD PURSUANT TO THIS AGREEMENT, THE PARTICIPANT
WAIVES ALL RIGHTS TO COMPENSATION FOR ANY LOSS IN RELATION TO THE PLAN OR THIS
AGREEMENT, INCLUDING ANY LOSS OF RIGHTS IN ANY CIRCUMSTANCES INCLUDING
TERMINATION OF EMPLOYMENT.


[Remainder of This Page Intentionally Left Blank]




6


Deferred Restricted Unit Agreement



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.




ARES MANAGEMENT, L.P.
By: Ares Management GP LLC, its general partner






By:    
Name:
Title:







Participant Name:





7


Deferred Restricted Unit Agreement

